Citation Nr: 1614274	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  13-14 726	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable initial rating for a retained shrapnel fragment, lumbar spine, prior to August 5, 2015, and in excess of 20 percent disabling thereafter.

2.  Entitlement to a compensable initial rating for a residual scar, retained shrapnel fragment, lumbar spine, prior to August 5, 2015, and in excess of 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Paul Burkhalter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  In April 2015, the Veteran testified before the Board at a hearing held via videoconference.  Transcripts of the hearings have been associated with the claims file.

The claims were previously before the Board in June 2015 when they were remanded for additional development.

In an October 2015, rating decision the RO granted entitlement to service connection for lumbar strain with degenerative disc disease and assigned initial evaluations.  As this represents a complete grant of the benefit sought on appeal, the issue is no longer before the Board.

In the October 2015, rating decision the RO also increased the evaluations for retained shrapnel fragment, lumbar spine and residual scar, retained shrapnel fragment, lumbar spine.  The issues have been recharacterized above.


FINDING OF FACT

In March 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


